Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145401                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  ANGELA NICOLE CLIFTON,                                                                                              Justices
           Plaintiff-Appellee,
  v                                                                 SC: 145401
                                                                    COA: 310760
                                                                    Genesee CC: 11-903663-DP
  JEREMY LEE JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 19, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court. Although we deny
  leave to appeal, we note that, should the Genesee Circuit Court determine that the
  defendant has withdrawn his request for blood-based DNA testing, then the court should
  vacate that part of its order requiring the parties to undergo a second test and requiring
  the defendant to pay for such a test.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2012                    _________________________________________
           s1017                                                               Clerk